Citation Nr: 0124924	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  98-15 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for skin disorders, to 
include xerosis.

2.  Entitlement to service connection for plantar calluses of 
the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel






INTRODUCTION

The appellant served on active duty from September 1974 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the benefits sought on appeal. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  There is no medical evidence which establishes a 
relationship between his current bilateral foot and skin 
disorders and his military service. 


CONCLUSIONS OF LAW

1.  Plantar calluses of the feet were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001). 

2.  Skin disorders, to include xerosis, were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In the present case, the RO has not has the opportunity to 
review the veteran's claim in conjunction with the VCAA and 
implementing regulations.  The record discloses that the 
appellant was notified in the Statement Of The Case (SOC) and 
Supplemental Statement Of The Case (SSOC) of the evidence 
needed to establish his claims. 

In a December 1999 Board remand, the appellant was advised of 
his opportunity to submit additional evidence in support of 
his claims.  The record reflects that the appellant 
thereafter executed VA Forms 21-4142, Authorization And 
Consent To Release Information To The Department Of Veterans 
Affairs, for various medical facilities.  The RO forwarded 
records inquiries to those facilities identified.  Treatment 
records received were associated with the claims file.  The 
appellant was advised regarding the facilities from which 
records had not been received, and requested to obtain these 
records.  The appellant has not submitted any additional 
medical evidence for review in this matter.  Moreover, the 
appellant has not identified any other potential sources of 
treatment records, nor has he submitted medical opinion 
evidence in support of his contentions.  

The Board notes that the appellant's service medical records 
are unavailable and apparently have been misplaced.  Under 
such circumstances, the VA has a heightened duty to search 
for medical information from alternative sources in order to 
reconstruct the service medical records.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  The information of record 
indicates that the RO's efforts to obtain these service 
medical records were unsuccessful as were the attempts to 
locate alternate sources.  With consideration of the facts as 
set forth above, and in light of the apparent unavailability 
of the service medical records, the Board concludes that its 
duty has been met, and that reasonable efforts to reconstruct 
the appellant's service records have been made.  As will be 
fully addressed below, the Board concludes that additional 
developmental action by the RO is not warranted in this 
instance, as such activity would not be fruitful in obtaining 
additional pertinent medical information.  

Based upon a review of the assembled evidence of record, and 
in the absence of any further evidence or information 
relevant to obtaining supporting evidence, the Board is 
satisfied that VA has fulfilled its duties pursuant to the 
VCAA and a decision in this case is not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As previously indicated the service medical records are not 
available.  The appellant received treatment at VA and 
private facilities from 1986 to 2000 for various disorders.  
He was initially seen for foot complaints at a VA facility in 
December 1991.  At that time the impression was severe 
calluses at the plantar aspect of both feet.  Another 
December 1991 report showed that the skin was normal.  The 
appellant was seen apparently in December 1997 (the date is 
unclear) for painful calluses and dermatophytosis.  At that 
time the veteran was reported as 41 years old.  The record 
shows that he was born in January 1956.

Subsequently he continued to receive treatment for his 
bilateral foot calluses.  Also shown were onychomycosis and 
mycotic nail infections.  He was also evaluated with various 
skin disorders, to include xerosis, hyperkeratic lesions of 
both feet, and tinea versicolor. 

Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

Notwithstanding a lack of diagnosis of disease during 
service, service connection may be granted for a disease 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the context of this appeal, the Board must decide whether 
the weight of the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event.  However, if the weight of the evidence is against the 
appellant's claims, the claims must be denied.  38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the appellant's disorders of the feet and skin were first 
clinically documented many years after his release from 
active duty.  The post service medical records contain no 
history or findings relating these disorders to his military 
service.  

The Board has considered the appellant's lay statements 
purporting to show that his current bilateral foot and skin 
disorders were of service origin.  Where the issue is factual 
in nature, that is, whether an incident occurred during 
service or whether a clinical symptom is present, the 
appellant is competent to make assertions in that regard.  
Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Thus, the 
appellant is competent to offer information regarding the 
history of his claimed disorders.  However, when the question 
involves one of medical diagnosis or causation, as here, a 
lay person cannot provide competent evidence as to matters 
which require specialized medical knowledge acquired through 
experience, training, or education. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, it is the judgment of the Board that the 
preponderance of the evidence is against the appellant's 
claims for service connection for a bilateral foot disorder 
and a skin disorder.  In rendering this determination, the 
Board has concluded that the evidence is not evenly balanced 
and, as such, the benefit of the doubt doctrine is not 
applicable.  38 C.F.R. § 3.102. 


ORDER

Service connection for plantar calluses of the feet, and skin 
disorders, to include xerosis, are denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

